ACCEPTED
                                                                                          03-15-00348-CV
                                                                                                  6720964
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    8/31/2015 11:30:55 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK


                            No. 03-15-00348-CV
                 ______________________________________      FILED IN
                                                      3rd COURT OF APPEALS
                           COURT OF APPEALS                AUSTIN, TEXAS
                  THIRD JUDICIAL DISTRICT OF TEXAS8/31/2015 11:30:55 AM
                             AUSTIN, TEXAS                JEFFREY D. KYLE
                                                               Clerk
                 ______________________________________
                                TODD ENRIGHT
                                     Appellant,
                                         v.
  ASCLEPIUS PANACEA, LLC; ASCLEPIUS PANACEA GP, LLC; DAILY
     PHARMACY, LLC; DAILY PHARMACY GP, LLC; AND TOTH
     ENTERPRISES II, P .A. D/B/A VICTORY MEDICAL CENTER,
                                Appellees.
                 ______________________________________
                 UNOPPOSED MOTION FOR EXTENSION
                 OF TIME TO FILE THE REPLY BRIEF OF
                      APPELLANT TODD ENRIGHT
                 ______________________________________
                On Appeal from the 98th Judicial District Court
                            of Travis County, Texas
                      Trial Court No. D-1-GN-14-004689
       Hon. Gisela D. Triana of the 200th Judicial District Court, Presiding
                   __________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellant Todd Enright files this Unopposed Motion for Extension of Time

to File the Reply Brief of Appellant, and would show the Court as follows:

      1.    In accordance with the rules concerning an interlocutory appeal,

Enright’s reply brief is due to be filed with this Court on Monday, September 14,

2015. See Tex. R. App. P. 38.6(c).
      2.     Pursuant to Texas Rules of Appellate Procedure 10.5(b)(1) and

38.6(d), Enright requests a fourteen (14) day extension of time, to and including

Monday, September 28, 2015, to file his reply brief.

      3.     This is the first motion for extension of time pertaining to Appellant’s

reply brief filed by Enright. On June 25, 2015, the Court granted Enright a

fourteen (14) day extension to file his opening brief, and on July 24, the Court

granted a fourteen (14) day extension to appellees to file their response brief.

      4.     As grounds for this extension, Enright requires additional time

because his lead counsel, Jennifer Poppe, has several other deadlines and

commitments during this period, including:

            a motion to dismiss filed on August 28, 2015, in In re Conn’s

                    Securities Litigation,     No. 4:14-cv-00548 (KPE), in the

                    Southern District of Texas;

            an ongoing internal investigation that will require several days of

                    witness interviews outside of the country, currently scheduled

                    for the weeks of September 7 and September 21; and

            ongoing discovery and pretrial work in a number of other cases.

      5.     Appellees do not oppose this Motion.

      Wherefore, Appellant Enright prays that this Court grant this Unopposed

Motion for Extension of Time to File the Reply Brief of Appellant, extend his


                                          2
filing deadline to and including Monday, September 28, 2015, and grant any such

other relief to which he may be justly entitled.



                                        Respectfully submitted,
                                        /s/ Jennifer B. Poppe
                                        Jennifer B. Poppe
                                        State Bar No. 24007855
                                        Jonah Jackson
                                        State Bar No. 24071450
                                        2801 Via Fortuna, Suite 100
                                        Austin, Texas 78746
                                        Telephone: (512) 542-8400
                                        Facsimile: (512) 542-8612
                                        jpoppe@velaw.com
                                        jjackson@velaw.com

                                        Attorneys for Appellant Todd Enright




                                          3
                     CERTIFICATE OF CONFERENCE
       On August 31, 2015, I conferred with Paul Matula, Counsel for Appellees,
who stated that he was not opposed to a fourteen (14) day extension of time for the
filing of appellant’s brief.



                                            /s/    Jonah Jackson
                                                   Jonah Jackson




                                        4
                        CERTIFICATE OF SERVICE
       The undersigned certifies that on the 31st day of August, 2015, a true and
correct copy of this motion was served on the following attorneys in accordance
with the requirements of the Texas Rules of Appellate Procedure via electronic
filing or email.

        Eric J. Taube
        Paul Matula
        Hohmann, Taube & Summers, LLP
        100 Congress Avenue, 18th Floor
        Austin, Texas 8701
        erict@hts-law.com
        paulm@hts-law.com


                                           /s/   Jonah Jackson
                                           Jonah Jackson




                                       5
U.S. 3722232v.1